                                   Case 3:20-cv-07951-LB Document 1-1 Filed 11/11/20 Page 1 of 5

                                                         Exhibit A to the Complaint
Location: Oakland, CA                                                                               IP Address: 76.126.151.68
Total Works Infringed: 42                                                                           ISP: Comcast Cable
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            08/31/2020   Tushy        08/30/2020     09/05/2020   PA0002255477
          F8B08A7026BFEC4FB4BDD85097D3A6E4973E6C22                              05:21:43
          File Hash:
          AC6A01BCA8A5640B192D798D3755118DDB5674092C473B0C6B240BC911A87336
 2        Info Hash:                                                            08/16/2020   Tushy        08/16/2020     08/18/2020   PA0002253098
          F8BEA2187EB8AC4D9D102095C2A9C332FFDAC5CF                              20:58:02
          File Hash:
          665F883B02F64EAB71844D54138F85F3010D84DEAEC3AAD7FAAACE346EECEB50
 3        Info Hash:                                                            08/02/2020   Vixen        07/31/2020     08/11/2020   PA0002252260
          D3AB5B42A043175636956905D0337D0D4B1D00F8                              04:59:14
          File Hash:
          22EC1E4747F04A13C387677A3BAE781749A3F4933F9C734834E37550CE58911D
 4        Info Hash:                                                            07/21/2020   Vixen        07/17/2020     08/11/2020   PA0002252259
          C422B5A51FDCCA3AF8EE933ACC0B4E7648B6A4BA                              03:34:45
          File Hash:
          CA496CE59F2203BD26ADBC196B8C3764225AFB30AD840E8F38CE84B92DDE8F83
 5        Info Hash:                                                            07/05/2020   Tushy        07/05/2020     07/20/2020   PA0002248967
          1B0C15196DA7920F73A8DCA60D1C75E05FB470E7                              21:26:26
          File Hash:
          6BBCF4504652FB99BF8C80A46737EC612692CF2F4EB88FD379B41388633DA3E5
 6        Info Hash:                                                            06/12/2020   Vixen        06/12/2020     06/25/2020   PA0002256359
          EFFE8F812F7FA5280DB204646DE0DA9AABD6C895                              23:58:55
          File Hash:
          6B5D68DB5094A2B7D8189887A77670943358D7C47F33AB203858C8ACDCEC94CC
 7        Info Hash:                                                            06/06/2020   Vixen        06/05/2020     06/22/2020   PA0002245631
          8E3B21D5751F7588D7F8C87CEF062E431D0048F7                              03:33:11
          File Hash:
          215A64D03E68A3554C9F255408626669037C799B6EDDEB625F222B14D4D20B52
 8        Info Hash:                                                            06/01/2020   Tushy        05/31/2020     06/16/2020   PA0002253261
          B406E6C5027317CCB42102118F4C0BA11BC9A76F                              00:40:27
          File Hash:
          0DC25A37AD2599BF3EDA5A295D476DB53D5A85EA90F0FF8E30AB6D55D2847C4D
                                 Case 3:20-cv-07951-LB Document 1-1 Filed 11/11/20 Page 2 of 5

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         05/16/2020   Vixen   05/15/2020   06/08/2020   PA0002243648
       0EADDEAD674C02DF1F6937EA2B46CC6F34717213                           02:35:51
       File Hash:
       D12AD52DF486373A53D70B7F8CA375A1227EBFC17F1C23194B7C10A13321A538
10     Info Hash:                                                         05/11/2020   Tushy   05/10/2020   06/16/2020   PA0002253266
       ADC6F231FE7F58D641F65B08DBBDE1CB5B7D01E6                           00:25:48
       File Hash:
       4583AC60B0A8B993DBD98607FB2A64A7BFB9776A97E1D9408D63A98763FF2732
11     Info Hash:                                                         04/26/2020   Tushy   04/26/2020   05/19/2020   PA0002241478
       F6C4CB85B9CE844162A864CE5997F278A1660F44                           19:10:28
       File Hash:
       2D470F7DA53635DEB0E86675366502511C88AFA332A9DCB72740A3CC7F8BF1AF
12     Info Hash:                                                         04/12/2020   Tushy   04/12/2020   04/22/2020   PA0002237697
       FE1330395B6CB1E7D7523CA1068F41219FFC9270                           18:46:22
       File Hash:
       5AAFF4EF145AA9F5F83CFA07F345F3EAC2F7C14222F0059B85E58381C1F77F66
13     Info Hash:                                                         03/27/2020   Vixen   03/27/2020   04/17/2020   PA0002246166
       072DB941161143E9AA368757C889D3FB439FFE9A                           20:39:30
       File Hash:
       7D72CD247A2F9BC5FA229CDAB4B8B7B0E20783E29C3C316F646DCC1CDB485492
14     Info Hash:                                                         03/21/2020   Vixen   03/20/2020   04/17/2020   PA0002246116
       54BEEB8E2D7FF2237E63B185C8B86D9E22C64B54                           05:13:02
       File Hash:
       85BDA99930300B18BBBB8274E67E93A4282E941F871F6CD684C739D73C472680
15     Info Hash:                                                         03/06/2020   Tushy   03/06/2020   04/15/2020   PA0002244958
       F7968383401D1B6675DD2D638D7C4609FE6300EB                           21:29:48
       File Hash:
       8DF82EEDAA8BA17D3C9FCB24A7CB387FE248F809D26D6094FEC2CE1435F3435D
16     Info Hash:                                                         02/29/2020   Vixen   02/28/2020   04/17/2020   PA0002251744
       403E8C8AAA1FD91D2ED68B3DC7BA45BE64756777                           03:51:58
       File Hash:
       7143ECF8C1CBB3F3D0BFC8E5B94B112D43A0EA60EECE43B6005F2269DBBDEF3C
17     Info Hash:                                                         01/26/2020   Tushy   01/26/2020   02/20/2020   PA0002237626
       E8D56D4CCB88107B10EA6781DBB1AF91AF1A624C                           20:16:03
       File Hash:
       19660F9681BD3DA67AE2BB43BC6251A26C104A1535E242338DB6C0F795AF1E7C
                                Case 3:20-cv-07951-LB Document 1-1 Filed 11/11/20 Page 3 of 5

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         01/16/2020   Tushy   01/16/2020   02/20/2020   PA0002237625
       8717CF001541730366DA6B151ECDBB4CE9428778                           19:10:51
       File Hash:
       E72B265E6F5728C460A7AABA50E91AF5093343AE900D3A8D65BE8FABF5F307D0
19     Info Hash:                                                         01/15/2020   Vixen   01/14/2020   02/03/2020   PA0002236203
       0D7B4F446E166654D296A1D2F5B72EC34DBB28C9                           02:51:22
       File Hash:
       737630B23589A71860B212981AAC3E12FB5C7D95C3CF054E2911901B05E5DE69
20     Info Hash:                                                         01/11/2020   Tushy   01/11/2020   02/03/2020   PA0002236483
       CA869FC6267CB0B72073C36C5700BAA365ED1BEA                           23:57:30
       File Hash:
       896DB05FE9DA1D1D676673952DE962182FEB5EA49C602513D01573B18472CEDA
21     Info Hash:                                                         01/09/2020   Vixen   01/09/2020   02/03/2020   PA0002236496
       7FD54AC4C00946831B52DD2A0DC72E0B11E29CB7                           21:52:43
       File Hash:
       087E82C7F7EC1ADC547B61B482251DD7DE96F308E6DF92034F105C7716374813
22     Info Hash:                                                         01/07/2020   Tushy   01/06/2020   02/03/2020   PA0002236202
       5516C3DB21F565831FCC449496722F7D2EEF5D58                           01:12:53
       File Hash:
       BDA9BA99487F613A5ECBE5565801CC20786162CEA85527894D1E3094D7BBE315
23     Info Hash:                                                         01/05/2020   Vixen   01/04/2020   01/27/2020   PA0002223959
       53899240386726278E3748D184788BDA2D514934                           12:40:47
       File Hash:
       3DB1A60532777748B0CDD51F470BC1997D18EEC914312A1540734BE202A5B859
24     Info Hash:                                                         12/10/2019   Vixen   12/10/2019   01/03/2020   PA0002233429
       84E3BECE3CADAE5C5DE913EEBC5F353240357A56                           23:28:29
       File Hash:
       A27BD0DC662A8E494AD2DF17811179E86B6B9837BA8D162AEAE0C027D35B8BA2
25     Info Hash:                                                         12/07/2019   Tushy   12/07/2019   12/17/2019   PA0002217666
       B32F801C60CBF97AEAC7342AD563D34DDCFC228C                           23:56:34
       File Hash:
       79D5BFD438E9B59F937689D76AB3CDE9A5851E28C7894A456A1604E6263C8C08
26     Info Hash:                                                         11/26/2019   Vixen   11/25/2019   12/09/2019   PA0002216264
       7DC5428D1EBD837307A66BC522B52C7F3CEE7870                           11:25:13
       File Hash:
       C455654BF7784E8149B6E0152E69AACE89147C51F998F8EF2E9AC934570FCC34
                                 Case 3:20-cv-07951-LB Document 1-1 Filed 11/11/20 Page 4 of 5

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         10/24/2019   Tushy   10/23/2019   11/05/2019   PA0002227103
       678DB6925612A2EF02B5B119FA3D9E8DF77572AA                           00:28:16
       File Hash:
       D59525FC3F411AF429B0A0883460036058E6E43675CA11C89579F7275FB13240
28     Info Hash:                                                         09/26/2019   Vixen   09/26/2019   10/01/2019   PA0002217354
       B6F5BDCA722BCAC4EAB1561FCDE83A4AC08FFB8E                           22:30:27
       File Hash:
       5F012319ADF87B5C2017760F4724BC017094185E636CE8EC7E07A722713C1EF8
29     Info Hash:                                                         09/23/2019   Tushy   09/23/2019   10/07/2019   PA0002205466
       313A6D4A94559F25179E088261818808DB04CEB9                           19:32:39
       File Hash:
       B0AE7AC7AE37A6CF40D80F135B2B56033E0348B0E97B3B3DE55C1298D69F5CFD
30     Info Hash:                                                         09/08/2019   Tushy   09/08/2019   10/01/2019   PA0002217338
       16FDF226E0D62F94A8AD51E913709BB3DEEF4C25                           18:59:33
       File Hash:
       B30AD0C25A85A6AC3FF813FDBF6A4228BC6EFD2D7024BFF8BB1A58C13296D77A
31     Info Hash:                                                         09/04/2019   Tushy   09/03/2019   09/13/2019   PA0002200699
       9D2983E999CB3DB626AE352700CB6D47351F2C64                           02:57:45
       File Hash:
       EB5D89557A2122D8D4CAFDA17C97B935D813DE91DFBDFFC9743397F44641BEA2
32     Info Hash:                                                         09/02/2019   Vixen   09/01/2019   09/17/2019   PA0002216134
       B4EFB93C49D53B219C15A29151550C0608A3CAC8                           06:12:37
       File Hash:
       898649E79C1B5285951DF547905C88294A8EE6AC895D95500CDA7DB79B684CA5
33     Info Hash:                                                         08/19/2019   Vixen   08/17/2019   09/10/2019   PA0002199413
       D08660E99A27115A0A9A4A798326FA5EE6927DE9                           05:15:48
       File Hash:
       0362F5695FCA50A97F7015FF7178F48602D7EA768FFEAF94AED1454AAB2D4A5D
34     Info Hash:                                                         08/15/2019   Tushy   08/14/2019   09/17/2019   PA0002216214
       272F1E7341F88B52B06AE1B28929520CF386CD59                           20:44:28
       File Hash:
       8CA823472CF7EBF46B0369A489E5725D990592BD98F55E0FC4B814CAF26C0C2A
35     Info Hash:                                                         08/12/2019   Vixen   08/12/2019   08/22/2019   PA0002195517
       320A6154663193BC2A6F08637D2707280A56889A                           23:08:27
       File Hash:
       4511EF6107B4D10CE1B76FBE14D243862BFD888B72DFD18FD31ABD21B3EF73C2
                                Case 3:20-cv-07951-LB Document 1-1 Filed 11/11/20 Page 5 of 5

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         08/04/2019   Tushy   08/04/2019   08/22/2019   PA0002195508
       647CFD990FA697C165D54F27CA9CBC3AD9C7C54B                           22:32:16
       File Hash:
       E2B7478671B64EC94426BE920E869CF327EAB0436CBC5C8D1CE5CC23E5AF793B
37     Info Hash:                                                         08/03/2019   Vixen   08/02/2019   08/22/2019   PA0002195510
       54FB44946022936365D487663B5E040178796FC7                           03:56:43
       File Hash:
       12C0634B294324F86798712364B87FFCAF5CD10E5572990EFE89C3DD9061498F
38     Info Hash:                                                         08/01/2019   Vixen   07/28/2019   08/22/2019   PA0002195513
       39CF475F67FAAFACCFABBD95EEB70F55F456A588                           15:19:29
       File Hash:
       192337136AA8040A8BE6E5828ED6D27949074A7DF26E69426400931CFC02DFA6
39     Info Hash:                                                         07/16/2019   Tushy   07/15/2019   08/02/2019   PA0002192300
       CF43655248495AC52D1C57428A4753AA43D0720B                           19:06:00
       File Hash:
       A14CE4ED87DBC427B19F866032D00A49D6773E32872C5182C4FED77141A6C33B
40     Info Hash:                                                         06/23/2019   Vixen   06/23/2019   08/27/2019   PA0002213299
       9E0BAC91FA60F27AC9A68DBF1AEDF75EAC78B363                           22:00:14
       File Hash:
       0420DD08C73B5845DCB74654C3CDD4D64405BBE10AE48B64BD9F39A36602803F
41     Info Hash:                                                         06/20/2019   Tushy   06/20/2019   08/27/2019   PA0002213262
       E1B80F581915999B3A24B0EEFA75BAFF88FFF544                           22:31:19
       File Hash:
       25F81FBD914DF56B0E203ECEE4B13BEB89B86F2C453A4540CA4D439E245A61DF
42     Info Hash:                                                         06/13/2019   Vixen   06/13/2019   08/02/2019   PA0002192295
       6F0F2340162AC6B591329AF430B79D1FC4342E6A                           21:32:21
       File Hash:
       77E1C58F714F35C3EFFA1FA2F5D1847D54125BB890A9E61A33C29470B5D17C06
